JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08828-RGK-JPRX Date December 04, 2018

 

 

Title Mi Kyung Yoon v. Jaguar Land Rover N. Am., LLC

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attomeys Present for Plaintiff: Attomeys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER Remanding Action to State Court

On September ll, 2018, Mi Kyung Yoon (“Plaintiff’) filed a complaint in Los Angeles County
Superior Court against Jaguar Land Rover North America, LLC (“Defendant”) alleging Violations of the
Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301 et seq.) and the Song-Beverly Consumer Warranty
Act (Cal. Civ. Code §§ 1790 et seq.). Plaintiffs allegations arise from her lease of a vehicle from
Defendant

On October 12, 2018, Defendant removed the action to this Court on federal question jurisdiction
grounds. Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for lack
of subject matter jurisdiction

Pursuant to 28 U.S.C. § 1331, a district court shall have original jurisdiction over any civil action
“arising under the Constitution, laws, or treaties of the United States.” A federal question claim brought
under the Magnuson-Moss Warranty Act also requires that the amount-in-controversy exceeds “$50,000
(exclusive of interests and costs) computed on the basis of all claims to be determined in this suit.” 15
U.S.C. § 2310(d)(3)(B). After a plaintiff files an action in state court, the defendant attempting to
remove the action bears the burden of proving that the amount-in-controversy requirement has been met.
Lowder))lilk v. United States B(mk Nat’/ Ass ’11, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount-in-controversy has been met, the removing defendant must supply this
jurisdictional fact in the notice of removal by a preponderance of the evidence Guas v. Mz`les, Inc., 980
F.2d 564, 566-67 (9th Cir. 1992). Courts must “strictly construe the removal statute against removal
jurisdiction” and remand an action “if there is any doubt as to the right of removal in the first instance.”
Ia’. at 566.

Plaintiff seeks restitution, civil penalties, and reasonable attomeys’ fees. (Compl. 1[1[ 28, 36, ECF
No. 1-2.) ln the Notice of Removal, Defendant asserts that Plaintiff’s Magnuson-Moss claim arises out
of federal law and that the amount-in-controversy exceeds $50,000. Defendant asserts that the amount
due under Plaintiff’ s lease is $20,266.88 and that an award of attomeys’ fees and a civil penalty under

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 1 of 2

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08828-RGK-JPRX Date December 04, 2018

 

 

Title Mi Kyung Yoon v. Jaguar Land Rover N. Am., LLC

 

the Song-Beverly Act of two times Plaintiff's damages bring the amount-in-controversy to at least
$50,000.

Defendant, however, fails to demonstrate that the amount-in-controversy exceeds $50,000 by a
preponderance of the evidence. Although Defendant provides the amount due under Plaintiff’ s lease,
this amount does not necessarily reflect the amount-in-controversy. Plaintiff requests restitution for all
money paid to Defendant; yet Defendant fails to indicate an amount of payments made. Additionally,
the value that Plaintiff is eligible to recover is reduced to account for Plaintist use of the vehicle. See
Moreno v. GM Co., No. 2109-cv-00602 JWS, 2010 U.S. Dist. LEXIS 3672, at *8-9 (D. Ariz. Jan. 15,
2010) (applying the formula set forth in Schi))m)er v. Jaguar Cars, lnc., 384 F.3d 402 (7th Cir. 2004)).
Defendant also fails to indicate the number of miles Plaintiff drove. Without this information, the Court
is left with considerable doubt as to the amount-in-controversy. See Tokmakova v. Volkswagen Group of
Am., Inc., 12-cv-04666 SJO, 2012 U.S. Dist. LEXIS 109164, at *7 (C.D. Cal. Aug. 1, 2012).

Defendant also supports removal with Plaintiffs request for attomeys’ fees and also with the
civil penalties available under the Song-Beverly Act. However, attomeys’ fees are “costs and interests”
within the definition of the Act and are therefore excluded from the calculation Accord Moreno, 2010
U.S. Dist. LEXIS 3672, at *3 n.9 (D. Ariz. Jan. 15, 2010) (citing Ansari v. Bel/a Automotive Group,
Inc., 145 F.3d 1270, 1271-72 (11th Cir. 1998) (collecting authorities)). Moreover, while civil penalties
are available for Willful failure to comply With the Song-Beverly Act, Defendant has not offered any
evidence to support such an award.

Accordingly, the Court finds that Defendant has not satisfied its burden of demonstrating by a
preponderance of the evidence that the amount-in-controversy meets the jurisdictional requirement in
the Magnuson-Moss Warranty Act.

ln light of the foregoing, the action is hereby REMANDED to state court for all further
proceedings

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

